Citation Nr: 0923329	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-37 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chondromalacia of the 
right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The appellant served on active duty from October 11, 1973, to 
November 5, 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2008, the appellant presented sworn testimony at 
a videoconference hearing before the undersigned.

In November 2008, the Board remanded the matter for 
additional procedural and evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Clear and unmistakable evidence establishes that a right knee 
disorder pre-existed active duty and clear and unmistakable 
evidence establishes that the pre-existing chondromalacia of 
the right knee did not increase in disability beyond natural 
progression during the less than one month of active service.


CONCLUSION OF LAW

Chondromalacia of the right knee both clearly and 
unmistakably pre-existed service and was not aggravated 
therein; and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.304(b) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice is to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  The Board also notes that during the pendency 
of this appeal, in March 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to the 
issue at hand.  In a letter dated in May 2004, the Veteran 
was informed of the evidence that was needed to support his 
claim and how VA would help him and how he could help himself 
provide evidence in support of his claim.  In November 2008 
and January 2009, following a remand by the Board in November 
2008, he was provided with types of information that would 
help support a claim for service connection and he was also 
informed how VA determines a disability rating and how it 
determines an effective date once service connection is 
assigned.

With regard to the duty to assist the Veteran, he was 
accorded examinations by VA physicians in May 2006 and March 
2009.  Both physicians stated that they had access to and 
reviewed the entire claims file and the Veteran's service 
treatment records.  The Veteran himself signed a statement 
dated December 1, 2008, that he had no additional information 
or evidence to submit in support of his appeal. 

Based on the above, the Board finds that all necessary 
development has been accomplished, and appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA has obtained VA treatment 
records, service treatment records, and service personnel 
records.  The Veteran has submitted statements in support of 
his claim.  He was accorded comprehensive examinations by VA 
in May 2006 and March 2009.  Hence, no further notice or 
assistance to the Veteran is required.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to be in sound condition at entrance 
into military service except for conditions noted on the 
entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a)

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of symptoms of a pre-
existing condition during service do not constitute 
sufficient evidence to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Aggravation, that is, an increase in 
disability, in service is based upon a worsening of the pre-
service condition to the extent that a Veteran's average 
earning capacity has been diminished.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Factual Background

A review of the Veteran's service treatment records reveals 
that on October 19, 1973, eight days after his induction into 
service, the Veteran presented with complaints of right knee 
pain.  At that time he reported a one year history of right 
knee problems.  Physical examination revealed slight swelling 
and tenderness on palpation above and below the patella.  No 
other abnormalities were seen on examination.  He was 
prescribed aspirin, an ace wrap, and a balm. The Veteran 
again reported with complaints of knee pain on October 20, 
1973, and on October 23, 1973.  A physical profile record 
dated on October 23, 1973, indicates that the Veteran was 
diagnosed as having severe right patella chondromalacia and 
that all training was to be suspended  pending administrative 
action under AR 635-200.  On November 5, 1973, the Veteran 
signed a statement that there had been no change in his 
medical condition.  The Veteran was discharged from service 
on November 5, 1973.

The current claim on appeal was received in April 2004.  In 
support of his claim, the Veteran submitted a statement from 
a VA clinical social worker dated in July 2004 indicating 
that the Veteran had received medical care for his knee 
injury during active service.  Additionally, since his 
discharge from service the Veteran has been diagnosed as 
having and receiving treatment for schizophrenia for the past 
two decades.

In July 2004, the RO denied entitlement to service connection 
for severe chondromalacia of the right patella because there 
was no evidence of record of chronicity or continuity of 
treatment since discharge from service.  Additionally, the 
Veteran had not submitted objective evidence of worsening of 
a pre-existing condition.  

In May 2006, the Veteran was afforded a VA examination.  The 
examiner indicated that there was absolutely no documentation 
in the medical records that the Veteran sustained an injury 
to his right knee while undergoing processing at Fort Polk, 
Louisiana.  The examiner noted that the Veteran never 
actually began basic training; rather, his period of service 
was contained to the processing unit.  There was, however, 
documentation that the Veteran had a pre-existing right knee 
condition prior to entry into service.  The examiner 
concluded that the Veteran's current right knee problem was 
not due to anything that happened during service.

During a video conference hearing dated in September 2008, 
the Veteran testified that he did have pre-existing right 
knee condition prior to his entry into service; however, he 
stated he also sustained an injury to his right knee during 
service when he slipped.  His right knee condition resulted 
in his discharge from service and he complained of 
difficulties ever since.  Also, he had not sought any 
treatment for his right knee problems.

In March 2009, the Veteran was afforded another VA 
examination. The examiner noted that the Veteran never 
started basic training; he only underwent processing during 
service.  Although the Veteran complained of knee pain, there 
was no documentation of an injury to the right knee during 
service.  When the Veteran was referred for orthopedic 
evaluation, it was determined that he had a pre-existing 
condition and he was referred for administrative discharge 
for fraudulent enlistment.  A review of the post-service VA 
treatment records revealed one complaint of knee pain in 
November 2005.  Prior to that there was no documentation of 
complaints of, treatment for, or evaluation of the right 
knee. The VA examiner concluded that the Veteran's pre-
existing condition, however, was not aggravated by service; 
rather, it was a continuation of a pre-existing condition.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
Veteran).

The Veteran served on active duty from October 11, 1973, to 
November 5, 1973.

As noted, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2008).  In order to rebut the presumption of soundness, 
there must be clear and unmistakable evidence demonstrating 
that the injury or disease existed before acceptance and 
enrollment and clear and unmistakable evidence that it was 
not aggravated by such service. VAOPGCPREC 3-2003 (July 16, 
2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As a right knee disorder was not noted upon entry, the 
Veteran is presumed to have been in sound condition upon 
entry to service.  38 U.S.C.A. § 1111.  The standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that the Veteran's 
disability both pre-existed service and was not aggravated by 
service.  38 C.F.R. § 3.304(b).

Eight days after his entry into service, the Veteran reported 
for treatment with complaints of right knee pain.  At that 
time, he gave a one-year history of right knee problems.  The 
Veteran later indicated that he had received civilian 
treatment for a right knee disorder prior to his entry into 
service.  Post-service, the Veteran has also testified that 
he had a pre-existing right knee disorder.  As such, the 
Board finds that there is clear and unmistakable evidence 
that a right knee disorder existed prior to the second period 
of active service.

The remaining question is whether the pre-existing right knee 
disorder was aggravated by service.  The burden is on VA to 
rebut by clear and unmistakable evidence that the pre-
existing injury was not aggravated by service, which may be 
established by evidence that any increase in disability was 
due to the natural progress of the pre-existing condition.

On the question of medical causation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  As a lay person, the 
Veteran is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  For this 
reason, the Board rejects the Veteran's statements and 
testimony that the current right knee problems were 
aggravated by service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  Rather, there are 
two VA medical opinions of record, dated in May 2006 and 
March 2009, that the Veteran's right knee disorder is not 
attributable in anyway to service.  The May 2006 examiner 
opined that the Veteran's current right knee problem was not 
due to anything that happened during service.  The March 2009 
examiner determined that the Veteran's pre-existing 
condition, was not aggravated by service; rather, it was a 
natural progression of a pre-existing condition.  These 
opinions are persuasive.  In conclusion, the Board finds that 
the VA medical opinions are clear and unmistakable evidence 
that there no increase during service of the Veteran's pre-
existing right knee disorder other than natural progress, and 
the Veteran is not entitled to service connection for 
chondromalacia of the right knee.  38 U.S.C.A. §§ 1110, 1111; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

ORDER

Service connection for chondromalacia of the right knee is 
denied.

____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


